981 F.2d 1021w
Claude PITRAT, Trustee;  Kendrick M. Mercer, P.C.;  andFirst Interstate Leasing Service Corporation,Movants-Appellees,v.Ronald S. GARLIKOV and Reda S. Garlikov, Respondents-Appellants.Stanley W. FOLGER, Trustee;  First Interstate LeasingService Corp.;  and Kendrick M. Mercer, Movants-Appellees,v.Richard James FLINDALL, Respondent-Appellant.
No. 90-15252.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted July 16, 1991.Opinion Filed Oct. 25, 1991.Opinion Withdrawn Dec. 21, 1992.Decided Dec. 21, 1992.

1
NOTE: THE COURT HAS WITHDRAWN THIS OPINION.  SEE 992 F.2d 224.